

Heartland Financial USA, Inc.
 
2005 Long-Term Incentive Plan
 
Performance Restricted Stock Agreement
 
THIS PERFORMANCE RESTRICTED STOCK AGREEMENT (this “Agreement”), entered into as
of the Grant Date (as defined in Section 1(b)), by and between the Participant
and Heartland Financial USA, Inc., a Delaware corporation (the “Company”);
 
WITNESSETH THAT:
 
WHEREAS, the Company maintains the Heartland Financial USA, Inc. 2005 Long-Term
Incentive Plan (the “Plan”), which is incorporated into and forms a part of this
Agreement, and the Participant has been selected by the committee administering
the Plan (the “Committee”) to receive a Restricted Stock Award under the Plan;
 
NOW, THEREFORE, IT IS AGREED, by and between the Company and the Participant, as
follows:
 
Section 1.  Terms of Award. The following terms used in this Agreement shall
have the meanings set forth in this Section 1:
 
(a)  The “Participant” is                          .
 
(b)  The “Grant Date” is                          .
 
(c)  The number of “Covered Shares” awarded under this Agreement is           
shares. “Covered Shares” are shares of Stock granted under this Agreement and
are subject to the terms and conditions of this Agreement and the Plan.
 
Except where the context clearly implies to the contrary, any capitalized term
in this Agreement shall have the meaning ascribed to that term under Section 9
of this Agreement or the Plan.
 
Section 2.  Award. The Participant is hereby granted the number of Covered
Shares set forth in Section 1(c), subject to the terms and conditions of this
Agreement and the Plan.
 
Section 3.  Dividends and Voting Rights.
 
(a)  No dividends shall be payable to or for the benefit of the Participant for
Covered Shares with respect to record dates occurring prior to the Vesting Date
of such shares.
 
(b)  The Participant shall be entitled to vote the Covered Shares during the
Restricted Period to the same extent as would have been applicable to the
Participant if the Participant was then vested in the shares; provided, however,
that the Participant shall not be entitled to vote the shares with respect to
record dates for such voting rights arising prior to the Grant Date, or with
respect to record dates occurring on or after the date, if any, on which the
Participant has forfeited those Covered Shares.
 
Section 4.  Retention of Covered Shares. Each share of Stock issued with respect
to the Covered Shares granted under this Agreement shall be registered in the
name of the Participant and shall be retained by the Company during the
applicable Restricted Period (as defined in Section 5(a)).
 
Section 5.  Vesting and Forfeiture of Shares. 
 
(a)  Covered Shares may not be sold, assigned, transferred, pledged or otherwise
encumbered (“Restrictions”) until the expiration of the Restricted Period or, if
earlier, until the Participant is vested in the shares. Except as otherwise
provided in this Section 5, the Participant shall forfeit the unvested Covered
Shares (whether or not earned) as of a Date of Termination (as defined in
Section 9(i)) that occurs during the Restricted Period. All Covered Shares shall
be forfeited as of December 31, 2009, to the extent not earned as of such date.
A Participant shall earn and later vest in the Covered Shares and then own the
shares free and clear of all Restrictions pursuant to this Section 5. With
respect to all Covered Shares, the “Restricted Period” shall begin on the Grant
Date and shall end on the “Vesting Date” applicable to such shares (subject to
the “Slip-Back” exception provided in paragraph (g) below).
 
(b)  Portions of the Covered Shares shall be eligible to be earned upon on the
attainment of Performance Measures (provided in Exhibit A) based on the
following allocations:
 
 
PERCENTAGE OF COVERED SHARES -
 
 
FOR COMPANY EMPLOYEES
 
 
COVERED SHARES
 
 
EARNINGS GROWTH
 
 
ASSET GROWTH
 
 
100% BASED ON COMPANY PERFORMANCE
 
 
70%
 
 
(“Company Earnings Shares”)
 
 
30%
 
 
(“Company Asset Shares”)
 





 
PERCENTAGE OF COVERED SHARES -
 
 
FOR BANK EMPLOYEES
 
 
COVERED SHARES
 
 
EARNINGS GROWTH
 
 
ASSET GROWTH
 
 
50 % BASED ON COMPANY PERFORMANCE
 
 
35%
 
 
(“Company Earnings Shares”)
 
 
15%
 
 
(“Company Asset Shares”)
 
 
50 % BASED ON BANK PERFORMANCE
 
 
35%
 
 
(“Bank Earnings Shares”)
 
 
15%
 
 
(“Bank Asset Shares”)
 



(c)  As of each December 31 during the Restricted Period (a “Measurement Date”),
the Company will determine the actual growth in the earnings and the assets at
both the Company and Bank level and calculate the number of Covered Shares
earned as of such date.
 
(d)  The “Earned Shares” for any Measurement Date shall be the sum of the
following products:
 
(i)  Company Earnings Shares times the Company Earnings Percentage;
 
(ii)  Company Asset Shares times the Company Asset Percentage;
 
(iii)  Bank Earnings Shares times the Bank Earnings Percentage; plus
 
(iv)  Bank Asset Shares times the Bank Asset Percentage.
 
(e)   Subject to paragraph (g)(iii), as of each Measurement Date, the excess of
the Earned Shares for such Measurement Date over the number of Earned Shares as
of the last Measurement Date are “Newly Earned Shares.”
 
(f)  Only Earned Shares will be eligible for vesting. Newly Earned Shares will
vest, and become “Vested Shares” upon the two-year anniversary of the
Measurement Date on which they became Newly Earned Shares (such anniversary, the
“Vesting Date”) if the Participant has remained continually employed through
such two-year period; provided, however, if as of the scheduled Vesting Date
there is a “Slip-Back” (as defined in Section 9(o)), then such Earned Shares
shall not vest on such date. If there is a Slip-Back, the applicable Vesting
Date for such Earned Shares shall be delayed and shall, if ever, occur on the
first Measurement Date following the Slip-Back, on which the Performance
Measures applicable to such shares are met, at which time the Earned Shares
shall become Vested Shares and the Participant shall own the shares free of all
Restrictions otherwise imposed by this Agreement; provided, however, that no
such Vesting Date may occur, if at all, later than December 31, 2011.
 
(g)  Not withstanding the foregoing provisions of this Section 5:
 
(i)  Upon a Date of Termination, which occurs due to the Participant’s death,
Disability (as defined in Section 9(l)) or due to the termination of the
Participant’s employment for reasons other than Cause (as defined in Section
9(h)), prior to the end of the Restricted Period, the Participant shall become
vested in the Earned Shares, become owner of all of such Covered Shares free of
all Restrictions otherwise imposed by this Agreement and all unearned Covered
Shares shall be immediately forfeited as of such Date of Termination.
 
(ii)  Upon a Date of Termination, which occurs due to the Participant’s
Retirement (as defined in Section 9(m)), prior to the end of the Restricted
Period and after the Participant has at least 10 years of service and has
attained the age of 55; (A) all unearned Covered Shares shall continue to be
subject to the earning provisions of this Section 5 as if Participant’s
employment continued throughout the original Restriction Period and such shares
will become Vested Shares if, and when, they become Earned Shares, and (B) all
Earned Shares at the time of Retirement shall immediately become Vested Shares;
provided, however, that all unearned Covered Shares shall be immediately
forfeited if the Participant violates any applicable confidentiality,
non-solicitation or non-competition agreement in effect between the Participant
and the Company or Subsidiary. If at the time of the Participant’s Retirement,
the Participant does not have least 10 years of service with the Company or has
not attained the age of 55, then the provisions of (A) in the immediately
preceding sentence will not apply and all unearned Covered Shares shall be
immediately forfeited as of such Date of Termination.
 
(iii)  Upon a Change in Control of the Company; (A) all Earned Shares shall
immediately become Vested Shares, and (B) all unearned shares shall become
Vested Shares if the Plan and this Agreement are not fully assumed in such
Change in Control transaction; provided, however, that after a Change in
Control, to the extent the Plan and this Agreement are assumed, the unearned
Covered Shares will become Vested Shares upon the Participant’s termination of
employment by the Company (or successor entity) for reasons other than Cause or
by the Participant for Good Reason (as defined in Section 9(m)), where either
termination occurs within twelve (12) months following the Change in Control.
 
Section 6.  Adjustments. In addition to any adjustments to this Agreement
permitted under the Plan, the Committee may, in its sole discretion, make any
reasonable adjustments to the Performance Measures and targets that it deems
appropriate to reflect effects of the following items, to the extent identified
in the audited financial statements of the Company, including footnotes, or in
the Management Discussion and Analysis section of the Company’s annual report:
(i) extraordinary, unusual, and/or nonrecurring items of gain or loss; (ii)
gains or losses on the disposition of a business; (iii) changes in tax or
accounting principles, regulations or laws; or (iv) mergers or acquisitions. The
foregoing adjustments shall only be permissible by the Committee, as determined
in the sole discretion of the Committee, to the extent such adjustments do not
unfairly benefit or penalize the Participant.
 
Section 7.  Circuit Breaker. As of any Measurement Date, no unearned Covered
Shares may become Earned Shares if as of such date there exists a material
weakness in safety, soundness, and compliance (e.g., a regulatory memorandum of
understanding), at the Company level or the Bank level, as determined in the
sole discretion of the Committee (a “Circuit Breaker”), such that a Circuit
Breaker at the Bank level will prevent the earning of Covered Shares for
Participants employed by that Bank and that a Circuit Breaker at the Company
level shall prevent the earning of Covered Shares by all Participants as of such
Measurement Date.   
 
Section 8.  Withholding. The grant and vesting of shares of Stock under this
Agreement are subject to withholding of all applicable taxes. At the election of
the Participant, and subject to such rules and limitations as may be established
by the Committee from time to time, such withholding obligations may be
satisfied through the surrender of shares of Stock which the Participant already
owns, or to which the Participant is otherwise entitled under the Plan.
 
Section 9.  Definitions.  For purposes of this Agreement, words and phrases
shall be defined as follows:
 
(a)  “Actual Bank Asset Growth” shall mean the actual bank asset growth as
determined by the Committee, but in no event greater than the Target Bank Asset
Growth.
 
(b)  “Actual Cumulative Bank Earnings” shall mean the actual bank earnings
growth as determined by the Committee, but in no event greater than the Target
Cumulative Bank Earnings.
 
(c)  “Actual Company Asset Growth” shall mean the actual company asset growth as
determined by the Committee, but in no event greater than the Target Company
Asset Growth.
 
(d)  “Actual Cumulative Company Earnings” shall mean the actual company earnings
growth as determined by the Committee, but in no event greater than the Target
Cumulative Company Earnings.
 
(e)  “Bank” shall mean the Participant’s employer, as may be applicable.
 
(f)  “Bank Asset Percentage” shall mean the Actual Bank Asset Growth as of a
particular Measurement Date divided by the Target Bank Asset Growth.
 
(g)  “Bank Earnings Percentage” shall mean the Annual Cumulative Bank Earnings
as of a particular Measurement Date divided by the Target Cumulative Bank
Earnings.
 
(h)  “Cause” shall mean: (i) a material violation by Participant of any
applicable material law or regulation respecting the business of Company or
Subsidiary; (ii) Participant being found guilty of a felony or an act of
dishonesty in connection with the performance of his duties as an employee or
officer of the Company or Subsidiary, or which disqualifies Participant from
serving as an officer or director of the Company or Subsidiary; (iii) the
willful or negligent failure of Participant to perform his duties hereunder in
any material respect; (iv) Participant engages in one or more unsafe or unsound
banking practices that have a material adverse effect on the Company or
Subsidiary; or (v) Participant is removed or suspended from banking pursuant to
Section 8(e) of the Federal Deposit Insurance Act, as amended, or any other
applicable state or federal law. 
 
(i)  “Company Asset Percentage” shall mean the Actual Company Asset Growth as of
a particular Measurement Date divided by the Target Company Asset Growth.
 
(j)  “Company Earnings Percentage” shall mean the Annual Cumulative Company
Earnings as of a particular Measurement Date divided by the Target Cumulative
Company Earnings.
 
(k)  “Date of Termination” shall mean the first day occurring on or after the
Grant Date on which the Participant is not employed by the Company or any
Subsidiary, regardless of the reason for the termination of employment; provided
that a termination of employment shall not be deemed to occur by reason of a
transfer of the Participant between the Company and a Subsidiary or between two
Subsidiaries; and further provided that the Participant’s employment shall not
be considered terminated while the Participant is on a leave of absence from the
Company or a Subsidiary approved by the Participant’s employer.  If, as a result
of a sale or other transaction, the Participant’s employer ceases to be a
Subsidiary (and the Participant’s employer is or becomes an entity that is
separate from the Company), and the Participant is not, at the end of the 30-day
period following the transaction, employed by the Company or an entity that is
then a Subsidiary, then the occurrence of such transaction shall be treated as
the Participant’s Date of Termination caused by the Participant being discharged
by the employer.
 
(l)  “Disability” shall mean a physical or mental disability (within the meaning
of Section 22(e)(3) of the Code) which impairs the individual’s ability to
substantially perform his or her current duties for a period of at least six (6)
consecutive months, as determined by the Committee.
 
(m)  “Good Reason” shall mean upon the occurrence of any one of the following
events:
 
(i)  Participant is not re-elected or is removed from the position with the
Company or Subsidiary, other than as a result of Participant’s election or
appointment to a position or positions of equal or superior scope and
responsibility;
 
(ii)  Participant shall fail to be vested by Company or Subsidiary with the
powers, authority and support services of any of said position or positions;
 
(iii)  The Participant is subjected to objectively difficult or unpleasant
working conditions to the extent that a reasonable employee would feel compelled
to resign, provided the Company has been given at least fifteen (15) days notice
of such conditions and Participant's intent to resign and the Company fails to
remedy such conditions within such fifteen (15) days;
 
(iv)  Participant is subjected to conditions constituting constructive
discharge, as defined by Iowa statute or common law.
 
(n)  “Retirement” of the Participant means, the occurrence of the Participant’s
Date of Termination on or after the date (i) the Participant reaches the age of
fifty-five (55) and has ten (10) years of combined service with the Company or
Subsidiary (as determined by the Committee), or (ii) the Participant retires
pursuant to the provisions of any defined benefit retirement plan sponsored by
the Company or its subsidiaries that is then applicable to the Participant, all
of the foregoing as approved by the Committee.
 
(o)  “Slip-Back” shall mean where, as of any Vesting Date, the Performance
Measures utilized to determine whether such Covered Shares became Earned Shares
are not currently met or exceeded. The Slip-Back shall continue until such
Performance Measures are attained.
 
(p)  “Target Bank Asset Growth” shall mean the set dollar amount reflected on
Exhibit A with respect to the Participant’s employer.
 
(q)  “Target Company Asset Growth” shall mean the set dollar amount reflected on
Exhibit A.
 
(r)  “Target Cumulative Bank Earnings” shall mean the set dollar amount
reflected on Exhibit A with respect to the Participant’s employer.
 
(s)  “Target Cumulative Company Earnings” shall mean the set dollar amount
reflected on Exhibit A.
 
Section 10.  Heirs and Successors. This Agreement shall be binding upon, and
inure to the benefit of, the Company and its successors and assigns, and upon
any person acquiring, whether by merger, consolidation, purchase of assets or
otherwise, all or substantially all of the Company’s assets and business. If any
rights of the Participant or benefits distributable to the Participant under
this Agreement have not been exercised or distributed, respectively, at the time
of the Participant’s death, such rights shall be exercisable by the Designated
Beneficiary, and such benefits shall be distributed to the Designated
Beneficiary, in accordance with the provisions of this Agreement and the Plan.
The “Designated Beneficiary” shall be the beneficiary or beneficiaries
designated by the Participant in a writing filed with the Committee in such form
and at such time as the Committee shall require. If a deceased Participant fails
to designate a beneficiary, or if the Designated Beneficiary does not survive
the Participant, any rights that would have been exercisable by the Participant
and any benefits distributable to the Participant shall be exercised by or
distributed to the legal representative of the estate of the Participant. If a
deceased Participant designates a beneficiary and the Designated Beneficiary
survives the Participant but dies before the Designated Beneficiary’s exercise
of all rights under this Agreement or before the complete distribution of
benefits to the Designated Beneficiary under this Agreement, then any rights
that would have been exercisable by the Designated Beneficiary shall be
exercised by the legal representative of the estate of the Designated
Beneficiary, and any benefits distributable to the Designated Beneficiary shall
be distributed to the legal representative of the estate of the Designated
Beneficiary.
 
Section 11.  Administration. The authority to manage and control the operation
and administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding.
 
Section 12.  Plan Governs. Notwithstanding anything in this Agreement to the
contrary, the terms of this Agreement shall be subject to the terms of the Plan,
a copy of which may be obtained by the Participant from the office of the
Secretary of the Company.
 
Section 13.  Amendment. This Agreement may be amended in accordance with the
provisions of the Plan, and may otherwise be amended by written agreement of the
Participant and the Company without the consent of any other person.
 


 
IN WITNESS WHEREOF, the Participant has executed this Agreement, and the Company
has caused these presents to be executed in its name and on its behalf, all as
of the Grant Date.
 
PARTICIPANT




 






HEARTLAND FINANCIAL USA, INC.




By:        


Its:        


 



 


--------------------------------------------------------------------------------




Heartland Financial USA, Inc.
 
2005 Long-Term Incentive Plan
 
Exhibit A
 
Performance Targets for January 2005
 
Performance-Based Restricted Stock Awards
 
 
ENTITY
 
 
TARGET CUMULATIVE EARNINGS
 
 
TARGET ASSET GROWTH
 
 
Heartland Financial USA, Inc.
 
   
 
Arizona Bank & Trust
 
   
 
Dubuque Bank & Trust
 
   
 
First Community Bank
 
   
 
Galena State Bank & Trust
 
   
 
Heartland Business Bank
 
   
 
New Mexico Bank & Trust
 
   
 
Riverside Community Bank
 
   
 
Rocky Mountain Bank
 
   
 
Wisconsin Community Bank
 
   



 


 